ACCEPTED
                                                                         01-15-00117-CV
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                    10/6/2015 3:06:33 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

                  No. 01-15-00117-CV

                                                      FILED IN
                                               1st COURT OF APPEALS
    IN THE FIRST COURT OF APPEALS,          HOUSTONHOUSTON, TEXAS
                                               10/6/2015 3:06:33 PM
                                               CHRISTOPHER A. PRINE
                      League City,                     Clerk

                                       Appellant,

                            v.

        Texas Windstorm Insurance Association,
                                   Appellee.


                   On Appeal from the
          10th District Court at Galveston, Texas
                     No. 12-CV-0053


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
      TO FILE APPELLEE’S RESPONSIVE BRIEF



                                 Dale Wainwright
                                 dale.wainwright@bgllp.com
                                 State Bar No. 00000049
                                 Lindsay E. Hagans
                                 State Bar No. 24087651
                                 lindsay.hagans@bgllp.com
                                 BRACEWELL & GIULIANI LLP
                                 111 Congress Avenue, Suite 2300
                                 Austin, Texas 78701
                                 Telephone: (512) 472-7800
                                 Facsimile: (800) 404-3970


            ATTORNEYS FOR APPELLEE
    TEXAS WINDSTORM INSURANCE ASSOCIATION
         Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellee Texas

Windstorm Insurance Association (“TWIA”) files its Second Motion for Extension

of Time to file its brief.

         TWIA’s brief is currently due on October 8, 2015. This is TWIA’s second

request for an extension of thirty days in which to file its brief, which would make

the Brief of Appellee due on November 9, 2015. League City does not oppose this

requested extension.

         TWIA needs a thirty-day extension of time to file its brief because since

filing the last motion for extension, counsel was set for oral argument on October

14, 2015, in the appeal Coyote Lake Ranch LLC v. the City of Lubbock, No. 14-

0572, in the Texas Supreme Court, and have briefs due in other appeals including

Westlake Ethylene Pipeline Corp. v. Railroad Commission of Texas, No. D-1-GN-

15-001009 in the 98th Judicial Distrct Court of Travis County, Texas

(administrative appeal that goes first to the District Court). Also, TWIA’s trial

counsel, whose institutional knowledge of this long and complicated case is

invaluable to the appeal, are in the midst of other Hurricane Ike litigation. A short,

thirty-day extension of time would allow for cogent, thoughtful preparation of the

brief.

                                     PRAYER
         For these reasons, Appellee Texas Windstorm Insurance Association prays

this Court grant a thirty-day extension of time to file its brief, to and including
                                          2
November 9, 2015. Appellee also prays for such further relief to which it may be

entitled.

                                        Respectfully submitted,

                                        BRACEWELL & GIULIANI LLP


                                       By:/s/ Dale Wainwright

                                        Dale Wainwright
                                        State Bar No. 00000049
                                        Lindsay E. Hagans
                                        State Bar No. 24087651
                                        111 Congress Avenue, Suite 2300
                                        Austin, Texas 78701
                                        Telephone: (512) 472-7800
                                        Facsimile: (800) 404-3970
                                        dale.wainwright@bgllp.com
                                        lindsay.hagans@bgllp.com

                                        ATTORNEYS FOR APPELLEE
                                        TEXAS WINDSTORM INSURANCE
                                        ASSOCIATION




                                       3
                     CERTIFICATE OF CONFERENCE
       I certify that I have conferred with counsel for the Appellant League City
regarding the relief sought in this motion. Appellant League City is not opposed to
the relief sought in this motion.

                                                   /s/ Dale Wainwright
                                                          Dale Wainwright


                        CERTIFICATE OF SERVICE

      I certify that a copy of the Second Motion for Extension of Time to file
Appellee’s Brief was served on counsel of record through the Court’s e-filing
system on October 6, 2015, to the following:


      Gregory F. Cox
      Michael R. Ramsey
      THE MOSTYN LAW FIRM
      6280 Delaware Street
      Beaumont, Texas 77706
      Facsimile: (409) 832-2703

      Jennifer Bruch Hogan
      HOGAN & HOGAN
      2 Houston Center
      909 Fannin, Suite 2700
      Houston, Texas 77010
      Facsimile: 713-222-8810

      Attorneys For Appellant
      League City

                                                   /s/ Dale Wainwright
                                                   Dale Wainwright




                                        4